Examiner’ Comments
This action is in response to the amendment filed on 03/16/22.
Claims 21-50 are pending and have been examined.
The applied prior art issued to Shelton, IV (US Pub. No. 2005/0070925) does not qualify as prior art to the subject application under U.S.C. 102(b) as it has been incorporated by reference in the current subject application. The rejection under U.S.C. 102(b) has been withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/22 was filed after the mailing date of the Non-Final Action on 11/16/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
5.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or make obvious the claimed combination including the following features:
Regarding claim 21, a surgical stapling instrument comprising a handle, the handle comprises a frame, a shroud, and a trigger; a rotary indicator on said shroud, wherein said rotary indicator has pre-defined indicator locations corresponding to the actuation strokes of the firing trigger.
Regarding claim 27, wherein said rotary indicator stops at discrete orientations corresponding to said actuation strokes of said firing trigger.
Regarding claim 33, wherein said rotary indicator begins at discrete orientations corresponding to said actuation strokes of said firing trigger;
Regarding claim 39, wherein said rotary indicator has pre-defined indicator locations corresponding to said firing actuations of said firing actuator.
Regarding claim 40, herein said rotary indicator begins at discrete orientations corresponding to said firing actuations of said firing actuator.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731